PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/991,281
Filing Date: 8 Jan 2016
Appellant(s): Davis et al.



__________________
Todd DeVeau
For Appellant


EXAMINER’S ANSWER





This is in response to the Supplemental Appeal Brief filed 1/12/2021 (Supplemental Brief).
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/14/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Huang et al., J. Am. Chem. Soc., 2012,134,12308-12318 in view of Van Delft et al. (WO2014/065661).  Claim 22 is objected to for dependence on one or more rejected claims.



:

a.    Claim(s) 2-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., J. Am. Chem. Soc., 2012,134,12308-12318; and

b.    Claims 2-5, 9-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., J. Am. Chem. Soc., 2012,134,12308-12318 in view of Van Delft et al. (WO2014/065661).
Response to Argument
Rejection under Section 102
Appellant argues that the examiner has not interpreted the claims in view of the specification, and on this basis, some of the recited limitations are distinguished from Huang, based on examples in the Specification.  For example, Appellant argues:

    PNG
    media_image2.png
    629
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    118
    661
    media_image3.png
    Greyscale

See Supplemental Brief at pages 31 and 32.
However, the claims may not be distinguished from Huang in this manner.  Specifically, the recited antibodies, linkers and bioorthogonal reaction handle have ordinary and customary meanings to those of ordinary skill.  The Specification does not show an express intent to redefine these terms from these customary meanings.  For example, nowhere does the Specification indicate that the recited antibodies, linker and bioorthogonal handles are to be distinguished or restricted from their ordinary and accepted structures or functions.  Ultimately then, Appellant is arguing that the claims should be limited to preferred embodiments described in the Specification, which is improper, especially in the instant case where the claims are broader than the embodiments in the Specification Appellant relies upon, see MPEP 2111.01 (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)”).
Rather, Huang teaches all of the elements of the recited modified antibody and the steps required by the rejected claims for its preparation, see Scheme 1:

    PNG
    media_image4.png
    550
    1203
    media_image4.png
    Greyscale

Step of Claim 16:

    PNG
    media_image5.png
    49
    569
    media_image5.png
    Greyscale

Huang: 
    PNG
    media_image6.png
    190
    482
    media_image6.png
    Greyscale




Step of Claim 16:

    PNG
    media_image7.png
    78
    591
    media_image7.png
    Greyscale

Huang:

    PNG
    media_image8.png
    450
    369
    media_image8.png
    Greyscale
.
Therefore, the steps of the rejected claims have been anticipated by Huang.  Specifically, contrary Appellant’s arguments, the bioorthogonal reaction handle, -N3, is taught by Huang.
Appellant argues the presence of linkers which are not required by the rejected claims.     
Rejection under Section 103:
With regard to the rejection under section 103, Huang sufficiently teaches the attachment of a bioorthogonal reaction handle, -N3, via glycosylation of the recited modified antibody, as outlined above.  In Huang, the bioorthogonal reaction handle (N3) was attached to the oligosaccharide followed by glycosylation of the modified antibody.  Appellant has demonstrated neither criticality, nor unexpected benefit of the recited order of steps.  Nonetheless, Van Delft demonstrates that biorthogonal reaction handles can be attached to glycosylated antibodies:
    PNG
    media_image9.png
    194
    750
    media_image9.png
    Greyscale
Van Delft also teaches antibody deglycosylation/bioorthogonal modification, like Huang:
    PNG
    media_image10.png
    203
    753
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    280
    725
    media_image11.png
    Greyscale

Van Delft demonstrates that, at the time of the invention, the process was known and already identified in the art as click chemistry:

    PNG
    media_image12.png
    396
    488
    media_image12.png
    Greyscale


With regard to Herceptin, this antibody is known as Trastuzumab, which is ubiquitous in cancer treatment, see Van Delft, page 17.
With regard to the embodiments in claims 9-11 and 17-22, each of the linkers and bioorthogonal reaction handles, to which linker/payload groups are attached, are sufficiently disclosed by Van Delft:
    PNG
    media_image9.png
    194
    750
    media_image9.png
    Greyscale




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        
Conferees:
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642   

                                                                                                                                                                                                     /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.